                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

LAZARO HERRERA,

          Plaintiff,

v.                              Case No:   2:17-cv-472-FtM-29MRM

TINA MARIE GARMONE,

          Defendant.


                        OPINION AND ORDER

     This matter comes before the Court on review of the file.

Plaintiff's civil rights complaint, as supplemented, filed August

21, 2017 (Doc. #1 and Doc. #2, Complaint) remains pending against

Defendant Tina Marie Garmone.   See Opinion and Order, dated March

19, 2019, granting Defendant Rambosk’s motion to dismiss and

dismissing complaint, as supplemented, as to Defendants Rambosk,

Armor Correctional Health Services, “Unknown Shift Supervisors

Deputys” and Collier County Jail. (Doc. #32).    To date, the United

States Marshal’s Office could not serve Defendant Garmone.         See

Docs. #21, #30, and #35.     Plaintiff received notices of these

efforts, and reciprocal failures, to serve Defendant Garmone.

     On October 23, 2019, the Court again advised Plaintiff that

efforts to locate a forwarding address for Defendant Garmone

failed.   (Doc. #37).   The Court further advised Plaintiff that

under Fed. R. Civ. P. 4(m), a district court must dismiss an action
against a defendant, on a motion or sua sponte, if service is not

effectuated within 90 days after the complaint was filed.            (Id.).

The Court afforded Plaintiff an additional fourteen (14) days to

locate a valid address for Defendant Garmone and warned Plaintiff

it would dismiss this action, under Fed. R. Civ. P. 4(m), if

Plaintiff did not provide the Court with a valid address for

Defendant Garmone or explain his inability to respond to the

Court’s October 23, 2019 Order, or otherwise show good cause why

the Court should not dismiss this action.         (Id. at 2).     Plaintiff

filed no response to the Court's October 23, 2019 Order and the

time has expired.

     The Court is responsible for seeing that its limited resources

are allocated in a way that promotes the effective and efficient

administration   of    the   judicial   system.      The    United   States

Marshal’s Office has used reasonable efforts to locate a forwarding

address for Defendant Garmone, but their efforts have proved

unsuccessful.       Consequently,     Defendant   Garmone    is   dismissed

without prejudice under Fed. R. Civ. P. 4(m).

     ACCORDINGLY, it is now

     ORDERED:

     1.   Plaintiff's Complaint is DISMISSED without prejudice

under Fed. R. Civ. P. 4(m) as to Defendant Garmone.




                                    - 2 -
     2.   The Clerk of Court shall enter judgment as set above and

as set forth in the Court’s Opinion and Order dated March 19, 2019

(Doc. #32), terminate any pending motions, and close this file.

     DONE and ORDERED at Fort Myers, Florida, this     14th   day

of November, 2019.




SA: FTMP-1
Copies:
Counsel of Record




                              - 3 -
